Citation Nr: 1131364	
Decision Date: 08/25/11    Archive Date: 09/07/11

DOCKET NO.  03-24 163	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUES

1.  Entitlement to service connection for a right shoulder disability.

2.  Entitlement to service connection for a neck disability.


WITNESS AT HEARING ON APPEAL

Appellant

REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

E. I. Velez, Counsel


INTRODUCTION

The Veteran had active service from May 1970 to November 1971 and from June 1974 to June 1979.

This matter came before the Board of Veterans' Appeals (Board) on appeal from a decision of November 2002 by the Department of Veterans Affairs (VA) Regional Office (RO) in Reno, Nevada.

A Travel Board hearing in front of the undersigned Veterans Law Judge was held in March 2004.  A transcript of the hearing has been associated with the claim file.

In January 2005, the Board denied the claim.

The Veteran appealed the Board's denials to the United States Court of Appeals for Veterans Claims (Court).  In May 2007 the Court remanded the claims back to the Board.

In February 2008, the Board remanded the claim consistent with the Court's order.

The Board notes that the issue of service connection for posttraumatic stress disorder (PTSD) was part of the prior Board remand.  Since then, the RO granted service connection for PTSD in a rating decision of October 2010.  Therefore, the issue is no longer before the Board.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

In the case of Stegall v. West, 11 Vet. App. 268 (1998), the United States Court of Appeals for Veterans Claims ("the Court") held that a remand by the Board imposes upon the Secretary of the VA a concomitant duty to ensure compliance with the terms of the remand.  It was further held that where the remand orders of the Board are not complied with, the Board errs in failing to insure compliance.  The Court also noted that its holdings in that case are precedent to be followed in all cases presently in remand status.  Id.

In a Board remand of February 2008, the RO was directed to "obtain the unit records for the 615th Military Police Company USARV for the time period between October 1970 to November 1971 to verify the [V]eteran's account of an in-service injury while trying to stop an attempt by the Vietnamese to steal an ammunition truck."

The RO submitted a request to the National Personnel Service Center in February 2008.  A reply of March 2008 noted that unit histories, specifically staff daily journals, after action reports and operational reports-lessons learned, are not maintained at Code 13.  The RO then submitted a request to the Defense Personnel Records Information Retrieval System (DPRIS).  However, the request limited the date of the incident to February 1971.  In a May 2010 response, it was noted that a review had been conducted of the unit history and the daily staff journals for the months of February, March and April 1971 and that the incident had not been documented during that time frame.  However, the Board notes that the request was for the time frame between October 1970 and November 1971.  The research has been conducted for only 3 months within the requested time frame.  Therefore, the Board finds that the RO did not comply with the Board's remand and the claim must be remanded for full compliance.

Accordingly, the case is REMANDED for the following action:

The AOJ should request a review of the unit records for the 615th Military Police Company USARV for the time period from October 1970 to January 1971 and from May 1971 to November 1971 to verify the Veteran's account of an in-service injury while trying to stop an attempt by the Vietnamese to steal an ammunition truck.  All efforts to comply with the requested development must be clearly documented in the claim file.

If upon completion of the above action the claim remains denied, the case should be returned to the Board after compliance with requisite appellate procedures.  The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


